Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1, “receiving an audit file associated with the electronic audit of the electronic document;”
Claim 8, A memory device storing instructions that when executed facilitate performance of operations, the operations 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,443,370. 
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, patented claim 1 of 11,443,370 recites: A memory device storing instructions that when executed by a hardware processor facilitate performance of operations, the operations comprising: receiving a due diligence file comprising a cryptographic audit key, an interval of time; retrieving the cryptographic audit key from the due diligence file; retrieving the interval of time from the due diligence file; obtaining a current version of the electronic document for a due diligence; invoking a timer associated with the due diligence of the electronic document, the timer incrementing from an initial time to a final time determined by the interval of time retrieved from the due diligence file; generating a verification hash value by hashing a portion of the current version of the electronic document using a cryptographic hashing algorithm, the portion of the current version of the electronic document corresponding to the first portion of the original version of the electronic document; as the timer increments to the final time determined by the interval of time retrieved from the due diligence file, conducting the due diligence associated with the current version of the electronic document by comparing the verification hash value to the audit key; determining whether the interval of time retrieved from the due diligence file expired prior to a completion of comparing the verification hash value to the audit key; and if the interval of time retrieved from the due diligence file is determined to have expired prior to the completion of comparing the verification hash value to the audit key, declining further access to the due diligence file.
Patented claim 1 differs since it further recites additional claim limitations including a metadata for an original version of an electronic document, the cryptographic audit key corresponding to a first portion of the original version of the electronic document, and obtaining a current version of the electronic document. However, it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Furthermore, it would have been obvious for one of ordinary skill in the art to modify the
instant claims by including an audit file instead of a due diligence file. One of ordinary skill in
the art would have been motivated to make this modification as a simple substitution of one
known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc.,
550 U.S. 398, 82 USPQ2d 1385 (2007)).
Dependent claims 2-7 are similarly found patentably indistinct from patented claims 1 (see paragraph 5) and 4, with any differences obvious for one of ordinary skill in the art to modify.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method, claim 8 is directed to a memory device, and claim 9 is directed to a system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A method of performing an electronic audit of an electronic document, comprising: 
receiving an audit file associated the electronic audit of the electronic document; 
retrieving a cryptographic audit key from the audit file; 
retrieving an interval of time from the audit file; 
retrieving an electronic data representing the electronic document; 
invoking a timer associated with the electronic audit, the timer incrementing from an initial time to a final time determined by the interval of time retrieved from the audit file; 
as the timer increments from the initial time to the final time, performing the electronic audit associated with the electronic document; 
determining an expiration of the interval of time; and 
in response to the determining of the expiration of the interval of time, declining a usage of the audit file to complete the electronic audit of the electronic document. 
(Additional element(s) emphasized in bold)
The above claim describes a process of receiving a file associated with an audit of a document, retrieving auditing information, retrieving a time limit, retrieving the document, starting a timer to complete the audit, conducting the audit, and failing to complete the audit within the time limit. Therefore, claim 1 is directed to the abstract idea of performing auditing of documents which is grouped within the “commercial or legal interactions” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as electronic audit, electronic document, cryptographic audit key, electronic data, and a timer merely uses a computer as a tool to perform an abstract idea. The use of an electronic document, electronic data, electronic audit, timer, and cryptographic audit key does no more than generally link the abstract idea to a particular field of use, the use of a timer and cryptographic audit key does not improve the functioning or performance of the processor/computer, and the use of a processor/computer (implied via the specification) as a tool to implement and/or automate the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of electronic audit, electronic document, cryptographic audit key, electronic data, and timer do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of an electronic audit, electronic document, electronic data, timer, and cryptographic audit key does no more than generally link the abstract idea to a particular field of use, the use of a timer and cryptographic audit key does not improve the functioning or performance of the processor/computer, and the implied use of processor/computer does no more than use the processor/computer as a tool to integrate and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of auditing an electronic document using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7 do no more than further describe additional steps for performing the audit and/or outcomes of performing the audit and/or further describe characteristics of data. Furthermore, the additional elements of hashing does no more than continue to generally link the abstract idea to a particular field of use and does not improve the functioning or performance of the computer/processor. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of auditing documents holds true for claims 8-9 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 8-9 are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al. (USP 5606609 "Houser") in view of Smith et al. (US 2016/0012240 "Smith").
Regarding claims 1 and 8-9, Houser discloses: A method, computer-readable memory device, and system of performing an electronic audit of an electronic document, comprising:
receiving an audit file associated the electronic audit of the electronic document (Fig. 8, Col 7 line 62-Col 8 line 19);
retrieving a cryptographic audit key from the audit file (Col 4 line 11-34, Col 7 line 30-65, Col 15 line 54-Col 16 line 23);
retrieving an electronic data representing the electronic document (Col 7 line 15-65, Col 15 line 54-Col 16 line 23);
...performing the electronic audit associated with the electronic document (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23).
Houser does not disclose: retrieving an interval of time from the audit file;
invoking a timer associated with the electronic audit, the timer incrementing from an initial time to a final time determined by the interval of time retrieved from the audit file;
as the timer increments from the initial time to the final time, performing the electronic audit associated with the electronic document;
determining an expiration of the interval of time;
and in response to the determining of the expiration of the interval of time, declining a usage of the audit file to complete the electronic audit of the electronic document.
However, in the same field of endeavor, Smith discloses: retrieving an interval of time (“temporal data”) from the audit file (Fig. 1, Fig. 5, 0044, 0057, 0062, 0098);
invoking a timer associated with the electronic audit, the timer incrementing from an initial time to a final time determined by the interval of time retrieved from the audit file (Fig. 1, Fig. 5, 0057, 0062, 0098);
as the timer increments from the initial time to the final time, performing the electronic audit associated with the electronic document (Fig. 1, Fig. 5, 0044, 0048, 0057, 0062, 0098);
determining an expiration of the interval of time (Fig. 1, Fig. 5, 0044, 0048, 0057, 0062, 0098);
and in response to the determining of the expiration of the interval of time, declining a usage of the audit file to complete the electronic audit of the electronic document (Fig. 1, Fig. 5, 0044, 0048, 0057, 0062, 0098).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 8-9 disclosed by Houser by including a timer as disclosed by Smith. One of ordinary skill in the art would have been motivated to make this modification to provide rules-based access controls to documents (Smith 0057).
Regarding claim 2, Houser in view of Smith discloses all limitations of claim 1. Smith further discloses: commencing the electronic audit as the timer increments (Fig. 1, Fig. 5, 0044, 0048, 0057, 0062, 0098).
Regarding claim 3, Houser in view of Smith discloses all limitations of claim 1. Houser further discloses: wherein the conducting the audit further comprises generating a hash value by hashing the electronic data representing the electronic document (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23).
Regarding claim 4, Houser in view of Smith discloses all limitations of claim 3. Houser further discloses: comparing the cryptographic audit key retrieved from the audit file to the hash value (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23).
Regarding claim 5, Houser in view of Smith discloses all limitations of claim 4. Houser further discloses: determining the cryptographic audit key retrieved from the audit file matches the hash value (Col 16 line 10-51).
Regarding claim 6, Houser in view of Smith discloses all limitations of claim 4. Houser further discloses: determining the cryptographic audit key retrieved from the audit file fails to match the hash value (Col 16 line 10-51).
Regarding claim 7, Houser in view of Smith discloses all limitations of claim 1. Houser further discloses: completing the electronic audit prior to the expiration of the interval of time (Col 16 line 10-51).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685